JUSTICE HAASE, dissenting: I hereby respectfully dissent from the opinion of the court in this case. The commission of any offense may be established entirely by circumstantial evidence. (People v. Williams (1977), 66 Ill. 2d 478, 484.) Circumstantial evidence is defined as the proof of facts or circumstances which give rise to a reasonable inference of other facts which tend to show the guilt or innocence of the defendant. See Illinois Pattern Jury Instructions, Criminal, No. 3.02 (2d ed. Supp. 1989). In this case the defendant admitted that he and Darvin “Pookey” Thornton entered the Walgreens store with the intent to create a diversion and steal alcohol. The evidence showed that the two men entered the store and did create a diversion. Officer Wieland testified he saw “Pookey” carrying what he believed to be a liquor bottle out of the store. Wieland testified that “Pookey” had the bottle under the hem of his jacket. As Wieland chased “Pookey,” he saw “Pookey” throw a bottle away. A search of the area turned up a broken bottle of Seagrams whiskey. This happened to be the exact same type of alcohol and the same brand of whiskey the defendant admitted he and “Pookey” intended to steal. The majority opinion concludes that the defendant’s conviction must be reversed because of the State’s failure to prove, beyond a reasonable doubt, that the merchandise in question was displayed, held, stored, or offered for sale in a retail mercantile establishment. They opine that the case is fatally defective on this element of proof due to the fact that no one from the Walgreens store testified that anything was missing from the store. They further rely on the fact that Toft, the Walgreens clerk, did not testify that anything was missing from the store. The majority analysis seems to require that someone see a defendant take the product from the store (i.e., have direct evidence of the theft) or that the store personnel be able to testify that a specific item was missing. In a situation in which no one sees the actual theft, the majority view would require something akin to an inventory of the department in order to establish whether or not an item was gone. That is a burden which I do not believe the law requires the prosecution to undertake. In this case there was overwhelming circumstantial evidence of the intent of the defendant to steal the item. There was also overwhelming circumstantial evidence that the defendant and a co-conspirator entered the store to steal a bottle of Seagrams whiskey and that they caused a diversion in order to accomplish that. There is also strong evidence that when the codefendant left the store he was carrying the very type of item which he is accused of taking and that he threw it away when observed by the police. In my opinion, there was more than sufficient evidence to satisfy the test stated by our supreme court in People v. Collins (1985), 106 Ill. 2d 237, 478 N.E.2d 267. Under that test, when the court examines all the evidence in the light most favorable to the State, the court must determine whether any rational trier of fact could have found the defendant guilty beyond a reasonable doubt. Upon a review of the record in this case, it is my opinion that the trier of fact could have so found the defendant guilty beyond a reasonable doubt. Accordingly, I respectfully dissent from the majority opinion herein.